Title: From Alexander Hamilton to James McHenry, 28 February 1800
From: Hamilton, Alexander
To: McHenry, James

New York Feby 28. 1800
Sir
I send you the inclosed papers as they came to me from the Pay Master General. It appears that the account of Capt Ellery, after having travelled backward and forward between the offices of the Pay Master and Accountant, has found no person who could adjust it. I cannot presume, that it has been finally rejected, because there is no evidence of a definitive application to you.
If there are any cases in which a Commanding General may by his orders authorise the incurring of incidental and casual expences for the good of the service, the present is such. It was impossible for Capt Ellery with less assistance than he had to get through the business of this office, especially in the first stages of its operations. A competent number of officers to assist could not at the time be had without injuring other parts of the service. Nor would this expedient have much diminished the expence. I am clearly of opinion that an officer cannot with propriety be permanently detached from the peculiar duties of his station to be employed in services of a Clerical nature without an extra compensation proportioned to the extra labour. And that as often as the measure is necessary, such a compensation ought to be made. And I believe that ours is the only service in which there is not a military chest with a contingent fund applicable to such cases, or some officer of the Staff competent to the defraying of similar expences as they occur.
In the return of these papers to me I discern a fresh instance of the want of some interior regulation of your Department, by which cases out of the general rules may be decided with due dispatch. Every day shews me more and more the embarassments which from the same cause perplex and distress every military agent who has any thing to do with directing or making expenditures. A remedy is indispensable to the credit & success of the service.
As to the matter immediately in question, it is my opinion (as it seems to have been that of the Pay Master General and Accountant) that your special sanction is necessary. It will give me pleasure to learn that you have thought it right to afford that sanction.
With great respect & esteem   I have the honor &c
The Secy at War

